DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action has been issued in response to amendment filed on 05/17/2022.  Claims 1, 5-13, and 15-19 have been amended.  Claims 2-4, 14, and 20 have been canceled.  Claims 1, 5-13, and 15-19 are pending in this Office Action. Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “storing the microphone signal in a buffer” in line 15.  Reviewing applicant specification, there is not any place mention of storing the microphone signal.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “storing the microphone signal in a buffer, and analyzing data in the buffer” in lines 15-16.  First, it is unclear if the signal can be stored in a buffer.  Second, if the buffer has microphone signal, then it is unclear how to have data in the buffer for analyzing.  The limitation could be  “storing the audio data in a buffer, and analyzing audio data in the buffer”.
Appropriate correction is required.



Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “receiving the microphone signal for a predetermined time” line 14.  It should be amended as ““receiving the microphone signal at a predetermined time””.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a system of memory, processor, speaker, touchscreen display to perform receiving the microphone signal at a predetermined time, storing the microphone signal/data, analyzing data in the buffer to generate classified audio information, generating contextual information from the classified audio information, receiving the location of the system, receiving a search term, generating search results using the search term, the contextual information, and the location by performing a search over a network, and presenting the search results to a user of the system. 
The limitation of analyzing data in the buffer to generate classified audio information, generating contextual information from the classified audio information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “analyzing” and “generating” in the context of this claim encompasses the user observes the data, provides the different kind of audio information, and recognizes the context of the audio information.  
The limitation of generating search results using the search term, the contextual information, and the location by performing a search over a network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “generating” in the context of this claim encompasses the user identifies the search results based on the search term, the location, and the contextual information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – using a processor to execute operations of receiving, storing, analyzing, generating, receiving, presenting steps.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, storing, analyzing, generating, receiving, presenting) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim includes additional elements of receiving the microphone signal at a predetermine time, storing  the microphone signal, presenting the search results a user.  These additional elements that are insufficient to amount to significantly more than the judicial exception.  They are well understood, routine and conventional activities.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, storing, analyzing, generating, receiving, presenting steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 5-9 recite limitations of generating non-acoustic contextual information based on the sensor data, storing the search results, the search results are presented on display, the search term is entered by the user on the display, and the search term is a keyword uttered by the user.
The limitation of generating non-acoustic contextual information based on the sensor data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “generating” in the context of this claim encompasses the user identifies the context from the sensor data.  
 The additional elements of storing the search results, the search results are presented on display, the search term is entered by the user on the display, and the search term is a keyword uttered by the user are insufficient to amount to significantly more than the judicial exception.  They are well understood, routine and conventional activities.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
Claims 10-13 recite limitations of sensor data is biometric data, network is via a wireless communication with a server, the search term is a keyword uttered by the user, the operation comprises sending a message to emergency personnel, and receiving a second microphone signal from a second microphone. These additional elements are insufficient to amount to significantly more than the judicial exception.  They are well understood, routine and conventional activities.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
Claims 15-19 recite limitations of the microphones are in an earpiece wirelessly connected to the processor, the microphones are used to localize a voice embedded in the microphone signal and the second microphone signal, the microphones measure an ambient environment.
The claim recites additional elements of the microphones of earpiece to localize a voice embedded in the microphone signal, to measure an ambient environment.  The microphone in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic microphone component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd et al. (US 2011/0307253), and further in view of Flower et al. (US 2009/0077180).
With respect to claim 1, Lloyd discloses a system, comprising: 
a display (para.[0027]: mobile device with display area); 
a microphone configured to generate a microphone signal (para.[0027]: mobile device with display area); 
a speaker (para.[0047]: speaker phone); 
a memory configured to store instructions; a processor, wherein the processor is operatively connected to the memory, wherein the processor is operatively connected with the speaker, wherein the processor is operatively connected with the microphone, wherein the processor is operatively connected with the display, wherein the processor is configured to execute the instruction to perform operations (para.[0088]), the operations comprising: 
receiving the microphone signal for a predetermined time
(para.[0039]: recording user utters two seconds of audio before and/or after the user utters the search query); 
storing the microphone signal in a buffer (para.[0088]: memory or storage device to store data); 
analyzing data in the buffer to generate classified audio information (para.[0069]: a voice activity detector can be used to determine the user audio signal and the environmental audio signal in the received audio signal); 
generating acoustical contextual information from the classified audio information (para.[0029]: contextual information related to the audio signal, para.[0047]-[0048]: contextual information such as time information, date information, data referencing a speed, or an amount of motions measured by the particular device, device state, user identifier, location at which the voice search query was submitted); 
receiving the location of the system
(para.[0048]: GPS device to determine a location and send the location with the voice search query); 
receiving a search term 
(para.[0023]: query term of words, string of characters); and 
generating search results using the search term, the acoustical contextual information and the location by performing a search over a network 
(para.[0024], [0049], [0081]: search engine uses query terms to provide search result, the context information received with the voice search query, search engine uses context information to filter or rank search results); and Application No. 16/563,537 Response to Office Action dated 17 Feb. 2022 Page 3 of 8 
presenting the search results to a user of the system (para.[0027]: display search result in the display area).  
Lloyd discloses the mobile device with the liquid crystal display.  However, Lloyd does not disclose a touch sensitive display.
Flowers discloses a touch sensitive display (para.[0247]) .
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Flowers and Lloyd before him/her to incorporate the touch screen  of the input device into the display device in Lloyd’s teaching to provide user a flexibility to provide query input to the input device. One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd teaches the search results are presented on the display (fig.1 block 158, para.[0027]: mobile device display search results in a display area).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd teaches the search term is entered by the user on the display (para.[0002], [0085]: query terms of a search query by typing on keyboard).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd teaches the search term is a keyword uttered by the user (para.[0023]: voice query, and query terms of words, characters).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd teaches the network is via a wireless communication with a server (fig. 1, para.[0022]: wireless cellular network 110 and search engine 106).  

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd et al. (US 2011/0307253) further in view of Flower et al. (US 2009/0077180), and further in view of Maghoul (US 2009/0327263).
Claim 5 is rejected for the reasons set forth hereinabove for claim 1.  However, Lloyd does not disclose limitation of claim 5.
Maghoul discloses the operations further comprise: storing the search results on a remote storage device (para.[0034]: saving search results remotely).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Maghoul and Lloyd before him/her to incorporate the option of saving the search results remotely with the search engine to allow user to increase the storage limit available for continuously generated search results  (para.[0034]).  One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.

Claims 6, 10, 13, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd et al. (US 2011/0307253) further in view of Flower et al. (US 2009/0077180), and further in view of Abbott et al. (US 2002/0087525).
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lloyd teaches the operations further comprise: receiving sensor data (para.[0002]: voice query). However, Lloyd does not disclose generating non-acoustic contextual information based on the sensor data.  
Abbott discloses generating non-acoustic contextual information based on the sensor data (para.[0020], [0028]: heart rate sensor, shiver response sensor, skin galvanometry sensor, eyelid blink sensor).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Abbott and Lloyd before him/her to incorporate variety of sensors to detect current physiological state of the user and to use them as context information for generating search criteria (abstract, and para.[0028]).  One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.
Claim 10 is rejected for the reasons set forth hereinabove for claim 6.  However, Lloyd does not disclose the sensor data includes biometric data.
Abbott teaches the sensor data includes biometric data(para.[0020], [0028]: heart rate sensor, shiver response sensor, skin galvanometry sensor, eyelid blink sensor).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Abbott and Lloyd before him/her to incorporate variety of sensors to detect current physiological state of the user and to use them as context information for generating search criteria (abstract, and para.[0028]).  One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.
Claim 13 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Lloyd teaches the operations further comprise: receiving a second microphone signal from a second microphone (fig. 1 and para.[0023]: microphone of mobile device receives and sends signal to  ASR engine 108) .  
Claim 15 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Lloyd teaches the second microphone is in an earpiece wirelessly connected to the processor (fig. 1, para.[0022]: wireless cellular network 110 and search engine 106, para.[0048]: Bluetooth headset).
Claim 16 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Lloyd teaches the second microphone and the microphone are used to localize a voice embedded in the microphone signal and the second microphone signal (fig. 1 and para.[0023]: microphone of mobile device receives and sends signal to  ASR engine 108).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Lloyd teaches the second microphone measures an ambient environment ambient environment ambient environment (para.[0003]: ambient noises). 
Claim 18 is rejected for the reasons set forth hereinabove for claim 17 and furthermore Lloyd teaches the microphone is also within the earpiece (para.[0048]: Bluetooth headset).   
Claim 19 is rejected for the reasons set forth hereinabove for claim 18 and furthermore Lloyd teaches the microphone measures the ambient environment (para.[0003]: ambient noises or sounds as environment audio).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd et al. (US 2011/0307253) further in view of Flower et al. (US 2009/0077180), and further in view of Abbott et al. (US 2002/0087525), and further in view of Abu-Hakima et al. (US 2010/0199188).
Claim 12 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Lloyd teaches the search term is a keyword uttered by the user (para.[0002]: voice query).  However, Lloyd does not disclose the operations further comprise: sending a message to emergency personnel.  
Abu-Hakima discloses the operations further comprise: sending a message to emergency personnel (para.[0047]: send message to all emergency service personal).
It would have been obvious to one having ordinary skill in the art at the time the invention was made having the teachings of Abu-Hakima and Lloyd before him/her to incorporate sending a message to emergency personnel which help to direct them through the emergency (para.[0008]).  One of ordinary skill in the art would be motivated to make the aforementioned combination with reasonable expectation of success.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




08/15/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162